Exhibit THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Third Amendment”) is made as of the 22nd day of January, 2008, among CELADON GROUP, INC., CELADON TRUCKING SERVICES, INC., TRUCKERSB2B, INC., and CELADON LOGISTICS SERVICES, INC. (collectively, the “Borrowers”), the financial institutions that are parties hereto (the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as Administrative Agent for the Lenders, and as Swing Line Lender and Issuing Lender. WITNESSETH: WHEREAS, as of September 26, 2005, the parties hereto entered into a certain Credit Agreement, as amended December 23, 2005 and June 30, 2007 (as amended, the “Agreement”); and WHEREAS, the parties desire to further amend the Agreement as herein provided; Now, THEREFORE, in consideration of the premises, and the mutual promises herein contained, the parties agree that the Agreement shall be, and it hereby is, amended as provided herein and the parties further agree as follows: PART I.AMENDATORY PROVISIONS SECTION 1 DEFINITIONS Section 1.1.Definitions. (a)Section 1.1 of the Agreement is hereby amended by substituting the following new definitions in lieu of the existing like definitions: “Revolving Commitment” means $70,000,000, as reduced from time to time pursuant to Section 6.1 or increased from time to time pursuant to Section 6.4, and means, as to any Lender, such Lender’s commitment to make Revolving Loans, and to issue or participate in Letters of Credit, under this Agreement as set forth on Annex
